Title: To Thomas Jefferson from C. W. F. Dumas, 1 May 1793
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 1 May 1793. Providence alone can foresee the final end of this unprecedented and almost general war. Correspondence with France is again  interrupted, and he and many other good people in this country suffer because France pays neither incomes nor pensions abroad. People in this province suffer further from the forced imposition, which they must swear is not forced, of what is called a free gift, payable in four installments every six months, making altogether the fiftieth denier of everything they possess, except as usual for the military and a number of the high and low-privileged. Add to this the decline of commerce, the high and increasing prices, the falling real estate values, and the increasing inquisition and financial distress, and the unhappy situation can be imagined. He can say nothing about the even more unhappy condition of Poland or the rest of Europe, of which this city is kept in distressing ignorance. He consoles himself with the certainty that God loves the United States and that the governors and the governed there render themselves worthy of it by loving one another in the manner described by Paul in the thirteenth chapter of 1 Corinthians. P.S. 10 May 1793. Papers from France have not come here since 13 Apr.
